Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

FIRST AMENDMENT, dated as of September 28, 2012 (this “First Amendment”), to the
CREDIT AGREEMENT, dated as of July 31, 2012 (the “Credit Agreement”), among
WOLVERINE WORLD WIDE, INC., a Delaware corporation (“Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agent, FIFTH THIRD BANK and PNC BANK, NATIONAL ASSOCIATION, as documentation
agents, J.P. MORGAN EUROPE LIMITED, as foreign currency agent, and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower and the Administrative Agent hereby agree as follows:

I. DEFINED TERMS

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

II. AMENDMENTS TO THE CREDIT AGREEMENT

A. Amendments to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended as follows:

1. The definition of “Purchased Subsidiaries” is hereby amended by inserting the
following language immediately after the words “Carveout Purchase Agreement”:

“(it being understood that (i) for purposes of the definitions of “IP
Reorganization” and “IP Reorganization Transactions”, the Purchased Subsidiaries
shall include Stride Rite Canada in respect of the assets of Stride Rite Canada
that are purchased by the Borrower and its Subsidiaries on the Closing Date
pursuant to the Carveout Purchase Agreement and (ii) for purposes of Sections
1.2(c)(i), 4.1(c), 5(b)(iii) and 5(c) and Schedule 7.7(a), the Purchased
Subsidiaries shall include Stride Rite Canada”.

2. The definition of “Senior Unsecured Debt” is hereby amended by inserting the
phrase “or prior to” both (i) immediately after the phrase “other Indebtedness
of the Borrower to be issued on” and (ii) immediately after the phrase “if no
Senior Unsecured Debt is issued on”.

3. The following definition is hereby added in appropriate alphabetical order:

“Stride Rite Canada”: Stride Rite Canada Limited.

B. Amendment to Section 4.1(a) (Financial Condition). Section 4.1(a) of the
Credit Agreement is hereby amended by inserting the phrase “or prior to”
immediately after the phrase “to be issued on” in clause (ii) thereof.



--------------------------------------------------------------------------------

III. EFFECTIVENESS

This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) on which the Administrative Agent shall have received this
First Amendment, duly executed and delivered by the Borrower and the
Administrative Agent; provided that Lenders constituting Required Lenders shall
not have objected to this First Amendment prior to 5 p.m. (New York City time)
on September 27, 2012.

IV. MISCELLANEOUS

A. Continuing Effect of the Credit Agreement. This First Amendment shall not
constitute an amendment of any provision of the Credit Agreement not expressly
referred to herein. Except as expressly amended hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect. On and after the
First Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import referring
to the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof”, or words of like import referring
to the Credit Agreement shall mean and be a reference to the Credit Agreement
after giving effect to this First Amendment.

B. Counterparts. This First Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single document. Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this First Amendment.

C. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

D. Expenses. The Borrower agree to pay or reimburse the Administrative Agent for
all of its reasonable and invoiced out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of this First
Amendment, including, without limitation, the reasonable and invoiced fees,
charges and disbursements of one counsel to the Administrative Agent.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

WOLVERINE WORLD WIDE, INC. By:  

/s/ Donald T. Grimes

  Name: Donald T. Grimes   Title: SVP, CFO

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Krys Szremski

  Name: Krys Szremski   Title: Vice President

[Signature Page to First Amendment]